In the case of Commonwealth Banking  Trust Company v. Smith Oby Company, cause No. 20744, a rehearing was granted and the case reargued and again submitted to the court: *Page 517 
upon consideration thereof, the court adhered to its former conclusion, announced on March 28, 1928, ante, 514.
The case of John C. Boehm Co. v. Commonwealth Banking  TrustCo., cause No. 21084, was argued and submitted to the court at the same time as the Smith  Oby Company case.
The court is of opinion that there is some evidence tending to support the claim of the plaintiff in error as to the knowledge that the Commonwealth Banking  Trust Company had that there were restrictions and conditions upon the use of the notes in question, and that the trial court should have submitted the evidence to the jury for consideration, with proper instructions as to whether the bank was a purchaser of the notes in due course, before maturity, and without knowledge of any defects or infirmities in the title.
It therefore follows that the judgment of the Court of Appeals in cause No. 20744, Commonwealth Banking  Trust Co. v.Smith  Oby Co., be affirmed; and that the judgment of the Court of Appeals in cause No. 21084, John C. Boehm Co. v.Commonwealth Banking  Trust Co., be reversed, and both causes remanded to the court of common pleas for further proceedings according to law.
Judgment affirmed in cause No. 20744, and cause remanded.
Judgment reversed in cause No. 21084, and cause remanded.
DAY, ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur. *Page 518